Citation Nr: 0410832	
Decision Date: 04/26/04    Archive Date: 05/06/04	

DOCKET NO.  96-24 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. § 
1151 for multiple medical disabilities arising from experimental 
radiation treatment for rectal cancer and barium enema in July 
1979, to include abdominal adhesions, blood abnormalities, heart 
disease, hernia, intestinal obstruction and infection, liver 
disorder, psychiatric disability, sexual dysfunction, stomach 
ulcers, and urological problems.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The appellant served on active duty from April 1954 to April 1957.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board denied the claim in a February 1998 decision.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2001, the Court 
issued an order granting a joint motion to vacate and remand, 
directing the Board to reconsider the appeal in light of the 
passage of the Veterans Claims Assistance Act of 2000 (VCAA).  38 
U.S.C.A. § 5100 et seq. (West 2002).

The Board again denied the claim in a May 2002 decision.  The 
veteran appealed that decision to the Court.  In June 2003 the 
Court issued an order granting the Secretary's motion to vacate 
and remand, directing the Board to reconsider the appeal in light 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The motion to 
remand indicates that none of the documents cited in the May 2002 
Board decision fulfilled the notice requirements.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if further 
action is required on your part.


REMAND

As noted above, the Court has concluded that the veteran has not 
been properly notified of the VCAA.  Subsequent to the Court's 
vacating and remanding the Board's May 2002 decision, the veteran 
submitted additional evidence.  A January 2004 letter from a 
private physician indicates that a Dr. John Mahaffay, M.D., felt 
that the veteran's adhesions could conceivably be caused by 
radiation.  A February 2004 letter from a private physician 
indicates that the veteran's adhesions and abdominal obstruction 
were from complications of radiation treatment and multiple 
surgeries.  

In light of the above, the appeal is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and ensure that all VCAA 
notice obligations have been satisfied in accordance with any 
applicable legal precedent.

2.  The RO should contact the veteran and inquire if he has 
received treatment from a Dr. John Mahaffay, M.D.  If the veteran 
has received treatment from this individual, the veteran should be 
requested to execute a release and provide Dr. Mahaffay's address.  
The RO should contact Dr. Mahaffay and request copies of all 
records relating to any treatment of the veteran and request that 
he provide any opinion he has as to the etiology of adhesions that 
the veteran currently has.  

3.  The veteran should be afforded a VA examination to determine 
the existence and etiology of any currently manifested abdominal 
adhesions, blood abnormalities, heart disease, hernia, intestinal 
obstruction and infection, liver disorder, psychiatric disability, 
sexual dysfunction, stomach ulcers, and urological problems.  The 
claims file must be made available to the examiner for review and 
the examination report should reflect that such review is 
accomplished.  The examiner is requested to offer an opinion as to 
whether it is as least as likely as not that the veteran currently 
has any abdominal adhesions, blood abnormalities, heart disease, 
hernia, intestinal obstruction and infection, liver disorder, 
psychiatric disability, sexual dysfunction, stomach ulcers, and 
urological problems.  If it is determined that the veteran has any 
of these current problems, the examiner is requested to offer an 
opinion as to whether it is as least as likely as not that any 
currently manifested abdominal adhesions, blood abnormalities, 
heart disease, hernia, intestinal obstruction and infection, liver 
disorder, psychiatric disability, sexual dysfunction, stomach 
ulcers, and urological problems are related to experimental 
radiation treatment for rectal cancer and barium enema that he 
received in July 1979.  If it cannot be determined whether the 
veteran has abdominal adhesions, blood abnormalities, heart 
disease, hernia, intestinal obstruction and infection, liver 
disorder, psychiatric disability, sexual dysfunction, stomach 
ulcers, and urological problems that are related to experimental 
radiation treatment for rectal cancer and barium enema in July 
1979, without invoking processes relating to guesses or judgments 
based upon mere conjecture, the examiner should clearly and 
specifically so specify in the examination report.

4.  Thereafter, the RO should readjudicate the issue on appeal.  
If any benefit sought on appeal is not granted to the veteran's 
satisfaction, the veteran and his representative should be 
provided a supplemental statement of the case on all issues in 
appellate status and afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  In taking this 
action, the Board implies no conclusion, either legal or factual, 
as to the ultimate outcome warranted.  No action is required of 
the veteran unless he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





